Citation Nr: 0904656	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Coast Guard from July 1998 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for TMJ syndrome, rated 0 percent 
disabling from October 1, 2002, and denied service connection 
for residuals of a head injury, a bilateral knee disability, 
a low back disability, and excision of a lipoma of the back.

The RO granted service connection for the lipoma of the back 
in a January 2005 decision; no further issue remained on 
appeal.  In January 2007, the Board issued a decision denying 
service connection for residuals of a head injury and a 
bilateral knee disability.  No further issue remains on 
appeal with regard to these claims.  The January 2007 Board 
decision also remanded the issues involving the of evaluation 
of TMJ syndrome and entitlement to service connection for a 
low back disability to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional evidentiary 
development.

Following that development, the AMC issued a September 2008 
decision granting service connection for a low back 
disability.  As this is a full grant of the benefit sought on 
appeal, no further issue remains for Board consideration.  

The sole issue remaining before the Board involves the 
evaluation of TMJ syndrome.  As all development requested in 
connection with that claim has now been accomplished, the 
case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  Prior to May 4, 2004, TMJ syndrome was manifested by 
subjective complaints of clicking in the joint and 
intermittent pain on eating or having the mouth open for long 
periods of time; there is no objective showing of functional 
impairment of the jaw.

2.  Since May 4, 2004, TMJ syndrome has been manifested by 
subjective complaints of clicking and pain on use, with 
objectively shown functional limitations in chewing and 
movement of the jaw.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for TMJ 
syndrome prior to May 4, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2008).

2.  The criteria for a 10 percent evaluation, but no higher, 
for TMJ syndrome since May 4, 2004, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for TMJ syndrome.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  VA outpatient treatment 
records from 2004 have been associated with the file; no 
further VA treatment is indicated.  The RO has obtained on 
the Veteran's behalf private medical records from Dr. EIW and 
Dr. JAC; the Veteran has also submitted private dental 
records from Dr. BKS.  VA examinations were conducted in 
April 2003 and February 2008.  The Veteran declined the 
opportunity to appear at a personal hearing.  Neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.

Evaluation of TMJ Syndrome

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As is discussed further 
below, the assignment of staged ratings is appropriate in 
this instance.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

TMJ syndrome is evaluated under Diagnostic Code 9905, which 
assigns evaluation based on the degree of movement of the 
jaw.  When the inter-incisal range is from 31 to 40 mm, a 10 
percent rating is assigned.  A range of 21 to 30 mm warrants 
a 20 percent evaluation.  A 30 percent evaluation is assigned 
for a range of 11 to 20 mm, and a range of 0 to 10 mm merits 
a 40 percent evaluation.  In the alternative, a 10 percent 
evaluation may be assigned when the range of lateral 
excursion (side to side movement of the jaw) is limited to 0 
to 4 mm.  The Note to Code 9905 specifies that evaluations 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Code 9905.

Complete service treatment records remain unavailable; among 
those records the Veteran has submitted are references to a 
diagnosis of TMJ syndrome.  There is no indication, however, 
of ongoing treatment or complaints.  Headaches were initially 
attributed to TMJ syndrome, but were later associated with a 
closed head injury and then pregnancy.  The record reflects 
that headaches resolved prior to separation from service.  A 
September 2002 separation examination showed no current 
complaints of headaches or of jaw problems.

A review of the medical evidence of record reveals that 
neither Dr. EIW nor Dr. JAC treated the Veteran for any 
impairment or complaint related to the jaw or TMJ syndrome.

The first evidence of post service complaints or treatment 
related to TMJ syndrome was in April 2003, at a VA general 
medical examination.  The Veteran reported that on entry into 
service she was told her jaw clicked.  She later experienced 
increased clicking of both sides of her jaw and had 
discomfort when she opened her mouth.  She had used night 
guards and medications for relief without success.  She 
stated that she had consulted an oral surgeon, who told her 
that the condition was not severe and did not require 
surgery.  The veteran reported continued intermittent 
discomfort and clicking of her jaw bilaterally.  Symptoms 
arose when she chewed or ate, or had her mouth open for any 
long period of time.  On physical examination, no clicking 
was observed or tenderness adduced with palpation.  The 
Veteran was able to open and close her mouth against 
resistance and without symptoms.  No measurement of inter-
incisal range was provided.  The examiner diagnosed 
"Temporomandibular joint, subjective complaints of 
discomfort, stable."

VA treatment records from February and March 2004 reveal that 
the Veteran reported a past medical history of TMJ problems, 
but she made no complaints of active problems or disability 
during her initial visit to the VA facility to get into the 
system.  Physical examination noted no jaw abnormalities or 
problems.

In May 2004, the veteran sought treatment from Dr. BKS, a 
private dentist.  She reported a history of TMJ syndrome.  
The dentist identified a three mm Class III occlusion in 
categorizing the TMJ.  The Veteran complained of clicking, 
earache, and headache.  She used a nightguard, but this was 
not effective in relieving symptoms.  The dentist advised a 
soft diet.

A VA dental examination was conducted in February 2008; the 
examiner reviewed the claims file in connection with the 
examination.  The Veteran reported that she had begun 
experiencing clicking and pain bilaterally in her TMJ's 
approximately nine years earlier, after sustaining a closed 
head injury.  She described intermittent to constant pain, 
radiating to the neck and upper back, and she believed that 
migraines were also related to TMJ dysfunction.  She had worn 
nightguards intermittently, with limited relief.  She 
complained that chewing hard foods was painful and she tended 
to eat soft foods.  Physical examination revealed tenderness 
to palpation bilaterally at the TMJ's.  Clicking and popping 
were audible on the right when opening the jaw.  The Veteran 
had difficulty opening and closing her mouth against 
resistance, and experienced pain and discomfort when doing 
so.  Maximal inter-incisal opening was to 42 mm.  Right 
lateral excursion was to 11 mm, while left excursion was to 6 
mm.  X-rays showed no abnormalities of the joints.  Muscle 
movement was "normal but very rough" when chewing. 

Based on the above medical evidence, the Board finds that no 
compensable evaluation is warranted for TMJ syndrome prior to 
May 4, 2004; a 10 percent evaluation is warranted effective 
May 4, 2004.

Prior to May 4, 2004, there is no objective corroboration of 
the veteran's subjective complaints of pain and clicking of 
the jaw.  The April 2003 VA examination, in particular, shows 
no objective evidence of current TMJ disability.  No impaired 
movement was shown.  The Veteran herself indicates her 
problems were at best intermittent at that time, and she 
describes no functional impairment.  No compensable 
evaluation is warranted for this period.

As of May 4, 2004, however, the evidence of record, both 
subjective and objective, documents actual functional 
impairment of the jaw.  Although Dr. BKS's records do not 
specifically refer to pain or discomfort, the dentist did 
recommend soft foods.  He also objectively noted the presence 
of clicking in the jaw.  The February 2008 VA examination 
reveals even more definitive evidence of functional 
impairment of the jaw.  Tenderness on palpation was noted, 
and impaired movement against resistance was found.  Clicking 
and popping were audible, and the need for softer foods was 
specifically associated with pain abatement.  Although the 
measured motions of the jaw are not within the compensable 
range set forth in Code 9905, the Board must consider the 
additional functional impairment imposed by pain, fatigue, 
and weakness described clinically from May 4, 2004 forward.  
Based on the degree of actual functional impairment shown, 
the Board finds that the disability picture presented 
warrants assignment of a 10 percent evaluation for TMJ 
syndrome.


ORDER

Prior to May 4, 2004, entitlement to a compensable evaluation 
for TMJ syndrome is denied.

Effective May 4, 2004, entitlement to a 10 percent evaluation 
for TMJ syndrome is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


